      Case 4:11-cr-00722 Document 735 Filed on 04/19/21 in TXSD Page 1 of 3
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                  April 19, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
                                                  §
VS.                                               §    CRIMINAL ACTION NO. 11-CR-00722
                                                  §
                                                  §
ABRAHAM MOSES FISCH,                              §

            MEMORANDUM OPINION AND ORDER DENYING MOTION FOR
                          COMPASSIONATE RELEASE
       Abraham Moses Fisch, a federal prison inmate, seeks compassionate release and a sentence

reduction to time served. (Docket Entry No. 728). A jury convicted Fisch on one count of

conspiracy to obstruct justice, in violation of 18 U.S.C. § 371; four counts of obstruction of justice,

in violation of 18 U.S.C. §§ 1503 and 2; one count of conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h); seven counts of money laundering, in violation of 18 U.S.C. §§

1957 and 2; and five counts of failure to file timely tax returns, in violation of 26 U.S.C. § 7203.

(Docket Entry No. 482). The court sentenced Fisch to 180 months in prison and five years on

supervised release and ordered him to pay a significant financial penalty. (Id.). The Fifth Circuit

affirmed Fisch’s conviction and sentence, United States v. Fisch, 851 F.3d 402 (5th Cir. 2017),

and the Supreme Court denied his petition for a writ of certiorari, Fisch v. United States, 138 S.Ct.

378 (2017). Fisch has served approximately 5.5 years of his 15-year sentence. He is projected to

be released in 2028. (Docket Entry No. 728 at 3). He is incarcerated at FCI Bastrop.

       In July 2020, Fisch requested temporary release to home confinement. His request was

initially approved by the warden but denied on review by the Central Office in Washington, D.C..

(Docket Entry No. 728 at 2). Fisch then filed a request for compassionate release with the warden.

That request was denied. (Docket Entry No. 728-1). He now moves this court to order his


                                                  1
     Case 4:11-cr-00722 Document 735 Filed on 04/19/21 in TXSD Page 2 of 3




compassionate release under 18 U.S.C. §3582(c)(1)(A).               Based on Fisch’s motion, the

government’s opposition, the record, and the governing law, Fisch’s motion is denied. The reasons

are explained below.

       Between 2006 and 2011, Fisch, a criminal-defense lawyer licensed in Texas, defrauded

defendants in criminal cases facing severe penalties by persuading them to fire their lawyers and

pay him over a million dollars for “guaranteed” dismissals or other favorable resolutions of their

pending court cases. There were no such dismissals or resolutions, and Fisch failed to report or

pay taxes on the money he was paid.

       Fisch is 62 years old. He reports hypertension, a decades-old concussion depression, a

2017 positive TB test, type-2 diabetes, and obesity. (Docket Entry No. 728 at 6; Docket Entry No.

728-2). He has submitted a letter from a medical consultant opining that Fisch is at “increased risk

for severe illness and death from COVID-19.” (Docket Entry No. 728-4).

       The BOP medical records show that Fisch is receiving treatment for his various medical

conditions. (Docket Entry No. 728-2). He claims a history of concussions, but this goes back to

high school, and his claim of cognitive deficit is inconsistent with his college and law degrees and

years of law practice. He acknowledges that he contracted COVID and recovered. He claims to

continue to suffer from a skin rash since COVID, but the BOP records show that he is receiving

treatment for that rash, including different prescriptions and ointments. (Docket Entry No. 734-1)

The BOP records also show that although Fisch asserts a fear of reinfection, he was offered and

refused the Pfizer vaccination. (Docket Entry No. 734-2).

       The court acknowledges the grave health risks COVID presents, particularly acute for those

in crowded prisons and jails. As of April 16, 2021, at FCI Bastrop, there were seven staff and no

inmates    with   active   COVID-19       cases.       (See   BOP    COVID-19    Resource     Page,



                                                   2
     Case 4:11-cr-00722 Document 735 Filed on 04/19/21 in TXSD Page 3 of 3




https://www.bop.gov/coronavirus (last accessed April 16, 2021). There has been one inmate death

from COVID-19, while 441 inmates and 35 staff have recovered. (See BOP COVID-19 Resource

Page, https://www.bop.gov/coronavirus (last accessed April 16, 2021).

       Fisch is receiving treatment for his underlying illnesses. He had and recovered from

COVID, with a skin rash that the BOP is treating. He has served too little of his sentence, and his

medical conditions are not so severe, as to justify the compassionate early release he seeks. He

has not demonstrated “extraordinary and compelling reasons” warranting compassionate release

under § 3582(c)(1)(A).

       The § 3553(a) factors do not help Fisch. He defrauded vulnerable criminal defendants,

inflicting great financial and personal costs on them and their families. The record shows that if

Fisch was released now, he would pose a danger to the community. U.S.S.G. § 1B1.13(2). The §

3353(a) factors add to the reasons for denying relief.

       Fisch’s motion for compassionate release, (Docket Entry No. 728), is denied.

               SIGNED on April 19, 2021, at Houston, Texas.



                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 3
